Title: James Madison to William B. Giles, 10 December 1827
From: Madison, James
To: Giles, William Branch


                        
                            
                                Sir
                            
                            
                                
                                     Montpellier
                                
                                 Decr. 10. 1827
                            
                        
                        
                        I have duly received your letter of the 7th. inst: inclosing a list of the missing Journals of the Senate.
                            Unfortunately my broken set, consists, exclusively of Journals of the House of Delegates. I
                            need not say how much I should have been gratified in being able to fulfil the wishes of yourself and of the Council. With
                            great consideration & respect
                        
                        
                            
                                James Madison
                            
                        
                    